—Judgment, Supreme Court, New York County (Michael Obús, J., at suppression hearing; William Wetzel, J., at plea and sentence), rendered September 12, 1995, convicting defendant of attempted robbery in the first degree, and sentencing him to a term of IV2 to 4V2 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The gunpoint stop and frisk, which formed the predicate for the subsequent police actions, was based on reasonable suspicion that defendant and his companions had, minutes earlier, committed a robbery. The joint description of the perpetrators was sufficiently specific given that defendant and his companions were immediately found in the building into which the witnesses had seen the perpetrators flee (see, People v Brown, 254 AD2d 88, lv denied 92 NY2d 980; People v Jones, 238 AD2d 153, lv denied 90 NY2d 906). Concur — Sullivan, J. P., Williams, Wallach, Rubin and Mazzarelli, JJ.